Citation Nr: 1439535	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-37 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for clostridium difficile.

2.  Whether new and material evidence has been received to reopen a claim for human immunodeficiency virus (HIV).

3.  Whether new and material evidence has been received to reopen a claim for seizures.

4.  Whether new and material evidence has been received to reopen a claim for pancreatitis.

5.  Entitlement to a rating in excess of 10 percent for hepatitis B with cholelithiasis, cholecystitis, and cholecystectomy.


REPRESENTATION

Appellant represented by:	Kenneth Lavin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 (denying service connection for clostridium difficile, declining to reopen claims for HIV and pancreatitis, and granting a 10 percent, but no higher, rating for hepatitis B) and April 2009 (reopening and denying a claim for a seizure disorder) rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Her file is now in the jurisdiction of the Jackson, Mississippi, RO.  In March 2014, she testified at a Travel Board hearing before the undersigned; a transcript is included in the record. 

The issue of service connection for acquired psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for clostridium difficile infection, whether new and material evidence has been submitted to reopen a claim of service connection for a seizure disorder, consideration of entitlement to service connection for pancreatitis on the merits, and entitlement to a disability rating in excess of 10 percent for hepatitis B are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1998 Board decision denied the Veteran's claim of entitlement to service connection for HIV based on findings that there was no nexus to service; in November 1998, her motion for reconsideration was denied; she did not appeal that decision.

2.  In a January 2004 rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for HIV; she did not appeal that decision or submit new and material evidence within one year.

3.  Evidence received since the January 2004 rating decision does not tend to show that HIV is related to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for HIV; and does not raise a reasonable possibility of substantiating such claim.

4.  A March 1990 Board decision denied the Veteran's claim of entitlement to service connection for chronic pancreatitis based on findings that she "experienced an acute and transitory episode of pancreatitis which resolved" and that there was no chronic disability; she did not appeal that decision.

5.  Evidence received since the March 1990 Board decision shows that the Veteran has chronic pancreatitis; relates to an unestablished fact necessary to substantiate the claim of service connection for pancreatitis; and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for HIV may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pancreatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  An October 2008 letter provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record, and she has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  With regard to the claim for HIV, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in March 2014, the undersigned identified the issues on appeal and discussed the Veteran's service history and her current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate her claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Initially, the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

HIV

A March 1998 Board decision denied the Veteran's claim of entitlement to service connection for HIV based essentially on a finding that there was no nexus to service.  She filed a motion for reconsideration that was denied in November 1998.  She did not appeal that decision, and it became final based on the evidence of record at the time of that decision.  38 U.S.C.A. § 7105.  A June 2002 Board decision found no clear and unmistakable error in the March 1988 Board decision; she did not appeal that decision.  

A January 2004 rating decision denied the Veteran's request to reopen her claim of service connection for HIV on the grounds that the additional evidence submitted showed continued treatment for HIV, but did not indicate a nexus to active service and was, therefore, not new and material.  She did not appeal that decision, or submit new and material evidence within one year, and it became final.

Evidence received since the January 2004 rating decision includes additional treatment records noting on-going treatment for HIV and the Veteran's testimony (through her representative and at the March 2014 Travel Board hearing) that the existing evidence of record was not evaluated properly at the time of the March 1998 Board decision.  However, no new evidence indicating that her HIV is related to service has been submitted.  Hence, even considering the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. at 110, the Board finds that new and material evidence has not been received, and the claim of service connection for HIV may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Pancreatitis

A March 1990 Board decision denied the Veteran's claim of entitlement to service connection for chronic pancreatitis based on findings that she "experienced an acute and transitory episode of pancreatitis which resolved" and that there was no chronic disability; she did not appeal that decision.

Evidence received since the March 1990 Board decision includes numerous VA treatment records showing on-going treatment for chronic pancreatitis and a December 2008 VA examination report providing a diagnosis of chronic pancreatitis.  As these records clearly indicate that the Veteran has a current chronic pancreatitis disability, they pertain to an unestablished fact necessary to substantiate the claim of service connection for pancreatitis and raise a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, supra, the Board finds that the evidence is both new and material and that the claim of service connection for pancreatitis may be reopened.  De novo review of this issue will be addressed in the Remand below.


ORDER

The appeal to reopen a claim of service connection for HIV is denied.

The appeal to reopen a claim of service connection for pancreatitis is granted.

REMAND

The record indicates that the Veteran has had two prior episodes of clostridium difficile infection (2003 and 2008).  At question in this matter is whether she has a chronic clostridium difficile infection, such that service connection is warranted.  At the March 2014 Board hearing, she stated that she was put on medication (by VA medical professionals) to treat clostridium difficile the prior week.  (See hearing transcript, page 25.)  The most recent VA treatment records are from September 2013.  Updated records of such treatment are pertinent evidence in this matter, are constructively of record, and must be secured.

As regards the Veteran's request to reopen a claim of entitlement to service connection for seizures, the claim was previously denied in February 1986 on the grounds that it preexisted service and was not aggravated beyond the natural progression of the disease by service.  At the March 2014 Board hearing, she testified that she is now seeing a seizure specialist who has told her that her seizures are aggravated by her stress over and treatment for Hepatitis B, and that the specialist's findings may be recorded in her VA treatment records.  As the Veteran has asserted the existence of VA treatment records (constructively of record) that would constitute new and material evidence sufficient to reopen her claim for seizures (based on aggravation by a service-connected disability), those records must be obtained before the Board can consider the matter further.  

[The Board acknowledges that the RO reopened the claim of entitlement to service connection for seizures.   However, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id.  In this instance, the Veteran raised a new theory of the claim ("a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under § 7104(b)", Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008)), and the February 2009 VA examination resulted in a negative opinion, which does not raise a reasonable possibility of substantiating the claim.  Thus, new and material evidence has not yet been received.]

As regards the reopened claim for pancreatitis, where the Board reopens a claim but the RO did not, the reopened claim must be remanded for AOJ consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his claim at this time.  Accordingly, a remand to afford the AOJ opportunity for initial consideration of the reopened claim is necessary (to include a medical nexus opinion) is warranted.

As regard the request for an increased rating for hepatitis B, the record is unclear as to which symptoms are associated with the Veteran's service-connection hepatitis B, which are associated with her pancreatitis, and which are associated with her HIV.  Consequently, the Board finds that a medical examination is required to determine the current severity of her hepatitis B.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record updated records of all VA treatment the Veteran has received for her clostridium difficile infection, seizures, pancreatitis, and hepatitis B since September 2013.    

2.  The Veteran should then be scheduled for a VA evaluation to ascertain the current nature and severity of her service-connected hepatitis B.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.  To the extent possible, the examiner is requested to distinguish symptoms/manifestations of service-connected hepatitis B from all other disabilities.

3.  The Veteran should then be scheduled for an appropriate VA examination to ascertain the nature and likely etiology of her pancreatitis.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner should opine as to:

a.  whether the Veteran's pancreatitis is at least as likely as not (a 50 percent or greater probability) related to her military service; and

b.  whether the Veteran's pancreatitis is at least as likely as not (a 50 percent or greater probability) related to a service-connected disability (i.e,, hepatitis B); and

c.  whether the Veteran's pancreatitis is at least as likely as not (a 50 percent or greater probability) aggravated (permanently worsened) by a service-connected disability (i.e,, hepatitis B).  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as indicated.

4.  The AOJ should then review the record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


